Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Response to Amendments  
The amendment filed on 03/09/2021 has been entered. Claims 1 – 2, 4, 6 – 15, 19 – 22 remain pending. Claim 23 is newly added. Claims 7 – 8 and 19 – 20 remain withdrawn as set forth in the restriction requirement of 05/01/2020. 
The amendment has overcome the claim objections regarding the inconsistencies in the spelling of aluminum. The objection is withdrawn.
The amendment has correcting the dependency of claim 4 has overcome the rejection of claim 4 for incompleteness. The rejection is withdrawn. 

Claim Interpretation 
“Consisting essentially of” is interpreted as “open” (i.e. comprising). As the specification has not made clear what the basic and novel characteristics are. 

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4, 6, 9 – 15, and 21 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the limitation of "wherein the aluminum-based alloy composition does not comprise both copper and nickel in combination" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for an aluminum alloy comprising additional alloying elements such as magnesium, zinc, titanium, zirconium, vanadium, copper, nickel, scandium, and any combinations thereof [Page 11, lines 12 - 14]. Applicant did not reasonably convey to a person skilled in 

Claims 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the limitation of "wherein the alloy composition does not comprises either 0 wt% nickel or 0 wt% copper" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for an aluminum alloy comprising additional alloying elements such as magnesium, zinc, titanium, zirconium, vanadium, copper, nickel, scandium, and any combinations thereof [Page 11, lines 12 - 14]. Applicant did not convey with reasonable clarity to a person skilled in the art that the applicant was in possession of any combination of the elements listed except for the specific combination of nickel and copper. (see MPEP 2163.02 and 2173.05(i)). 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 limits that the microstructural features of the aluminum alloy are obtained following the cooling step and without a heat treatment. Claim 14 limits that no post-processing heat treatment is performed, which does not appear to further limit claim 1.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,318,642)

Regarding claim 1, Kita teaches a high-strength sheet of aluminum and a method for making the same [title]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 2, Table 1] nickel, cerium, and vanadium (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel and vanadium) and at least one rare earth component (cerium)). Kita also teaches that the aluminum sheet is produced by continuous casting wherein the molten alloy is 680 – 880°C and then casted, rolled, and cooled simultaneously at a cooling rate of 50 – 1100°C/sec, which falls within the claimed range [Col 3, line 23 – 40]. 
Kita also teaches that the aluminum sheet comprises crystalized intermetallic compounds with a particle size of 10 µm or less [Col 2, line 67 – 68] (meeting the claimed limitations of an aluminum matrix with particles as claimed), and that the particle size of the intermetallic compound are produced due to the rapid solidification/quenching the molten alloy [Col 3, line 38 – 43] (meeting the claimed limitation of the particles being obtained without a heat treatment).
Example 2 of Table 1 of Kita meets the claimed limitation of the nickel and copper not being present in combination. 

Regarding claim 9, Kita teaches the invention as applied above in claim 1. Kita teaches the example aluminum alloy of Example 2, Table 1, with the composition of; 
Element
Kita (atomic%)
Kita (weight%, converted) 
Cerium (Ce)
2.5%
11.370%
Nickel (Ni)
3%
5.715%

0.2%
0.331%
Aluminum (Al)
94.3%
82.585%

	
Therefore, Kita anticipates the claimed limitation of 8 – 12wt% of cerium, lanthanum, or mischmetal.

Regarding claim 12, Kita teaches the invention as applied above in claim 1.  Kita teaches that the aluminum sheet has intermetallic compounds with a particle size of 10µm or less [Col 2, line 67 – 68] (meeting the claimed limitation that the aluminum-based alloy has particles). Therefore, given that Kita meets condition (iii) regarding the microstructure in claim 1, Kita anticipates the claimed limitation of claim 12. 
 
Regarding claim 14, Kita teaches the invention as applied above in claim 1. Kita does not teach that a post-processing heat treatment is required, meeting the claimed limitation.

Regarding claim 21, Kita teaches the invention as applied above in claim 1. Kita teaches in Example 2, Table 1 that the aluminum alloy has nickel and vanadium (interpreted as the “one or more additional alloying elements”), and cerium (interpreted as the at least one rare earth component). Therefore, Kita anticipates the claimed limitation of claim 21. 


Claims 1 – 2 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,318,642)

Regarding claim 1, Kita teaches a high-strength sheet of aluminum and a method for making the same [title]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 3, Table 1] nickel, mischmetal, and chromium (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel) and at least one rare earth component (mischmetal)). Kita also teaches that the aluminum sheet is produced by continuous casting wherein the molten alloy is 680 – 880°C and then casted, rolled, and cooled simultaneously at a cooling rate of 50 – 1100°C/sec, which falls within the claimed range [Col 3, line 23 – 40]. 
Kita also teaches that the aluminum sheet comprises crystalized intermetallic compounds with a particle size of 10 µm or less [Col 2, line 67 – 68] (meeting the claimed limitations of an aluminum matrix with particles as claimed), and that the particle size of the intermetallic compound are produced due to the rapid solidification/quenching the molten alloy [Col 3, line 38 – 43] (meeting the claimed limitation of the particles being obtained without a heat treatment).
Example 3 of Table 1 of Kita meets the claimed limitation of the nickel and copper not being present in combination. 

Regarding claim 2, Kita teaches the invention as applied above in claim 1. Kita teaches the presence of chromium in Example 3, Table, wherein chromium meets the claimed limitation of an additive component selected from the list of elements. 

Regarding claim 22, Kita teaches the invention as applied above in claim 1. Kita teaches in Example 2, Table 1 that the aluminum alloy has nickel (interpreted as the “one or more additional alloying elements”), cerium (interpreted as the at least one rare earth component), and chromium (interpreted as the additive component). Therefore, Kita anticipates the claimed limitation of claim 22.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,318,642)

Regarding claim 23, Kita teaches a high-strength sheet of aluminum and a method for making the same [title]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 2, Table 1] nickel, cerium, and vanadium (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel and vanadium) and at least one rare earth component (cerium)). Kita also teaches that the aluminum sheet is produced by continuous casting wherein the molten alloy is 680 – 880°C and then casted, rolled, and cooled simultaneously at a cooling rate of 50 – 1100°C/sec, which falls within the claimed range [Col 3, line 23 – 40]. 
Kita also teaches that the aluminum sheet comprises crystalized intermetallic compounds with a particle size of 10 µm or less [Col 2, line 67 – 68] (meeting the claimed limitations of an aluminum matrix with particles as claimed), and that the particle size of the intermetallic compound are produced due to the rapid solidification/quenching the molten alloy [Col 3, line 38 – 43] (meeting the claimed limitation of the particles being obtained without a heat treatment).
Example 2 of Table 1 of Kita meets the claimed limitation of copper being 0 wt%. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 5,318,642), as applied to claim 1 (first interpretation of Kita, Example 2, Table 1) above.

Regarding claim 6, Kita teaches the invention as applied above in claim 1. Kita teaches that the cooling rate is 50 – 1100°C/sec, which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 1 – 2, 4, 6, 12, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2004/0156739) 

Regarding claim 1, Song teaches a dispersion strengthened castable high temperature aluminum alloy that uses composition design and solidification rate to enhance performance [Abstract]. Song further teaches an aluminum alloy with 1.0 – 20.0 wt% of gadolinium (meeting the “rare earth component” limitation) as well as 0.1 – 15% of minor alloy elements including copper, zinc, silver, magnesium, manganese, tin, calcium, titanium, and cobalt (meeting the “additional alloying element” (magnesium, zinc, copper, titanium, manganese)) [0010]. 
Song further teaches that the alloy is casted into a near net shape and that the alloy is strengthened by Al3X dispersoids (meeting the claimed limitation of an aluminum matrix containing particles) [0048]. Furthermore, Song teaches that the alloy is preferably die-casting as it allows for a fast cooling rate of 101-2 K/sec (10 – 100 K/sec) [0049], which falls within the claimed range.
	Song further teaches that during the solidification, the aluminum matrix excludes rare-earth elements and forms rare-earth containing dispersoids (meeting the claimed limitation of an aluminum matrix with particles) [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Song and selected at least one of magnesium, zinc, copper, titanium, and/or manganese as a minor element in Song to achieve predictable results, given their disclosure as possible minor elements in Song.

Regarding claim 2, Song teaches the invention as applied above in claim 1. Song teaches the presence of minor alloy elements including copper, zinc, silver, magnesium, manganese, tin, calcium, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Song and selected at least one of manganese, titanium, or cobalt as a minor element for the alloy in Song to achieve predictable results, given their disclosure as possible minor elements in Song.

Regarding claim 4, Song teaches the invention as applied above in claim 1. Song teaches an aluminum alloy with 0.1 – 15 total wt% of minor alloy elements including copper, zinc, silver, magnesium, manganese, tin, calcium, titanium, and cobalt [0010]. Wherein the individual amount of each element employed is between 0.1 – 6%, which overlaps with the claimed range of 0.1 – 3wt%. 
With regards to the overlapping ranges of additive component(s) and rare earth component taught in Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Song teaches the invention as applied above in claim 1. Song teaches that the alloy is preferably die-casting as it allows for a fast cooling rate of 101-2 K/sec (10 – 100 K/sec), which overlaps within the claimed range (shared endpoints).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Song teaches the invention as applied above in claim 1. Song further teaches that during the solidification, the aluminum matrix excludes rare-earth elements and forms rare-earth containing dispersoids (meeting the claimed limitation of an aluminum matrix with particles) [Abstract]. Therefore, given that Song meets condition (iii) regarding the microstructure in claim 1, Song meets the claimed limitation of claim 12.

Regarding claim 14, Song teaches the invention as applied above in claim 1. Song does not teach or disclose the use of a post-processing heat treatment, meeting the claimed limitation. 

Regarding claim 15, Song teaches the invention as applied above in claim 1. Song teaches that the alloy exhibits long term stability and the dispersoids do not coarsen appreciably up to 500°C, which overlaps with the claimed range of 150 – 500°C. While Song does not explicitly teach a length of time, given that Song teaches that the alloy has long term stability and teaches a similar method of making, including rapidly cooling, and a similar microstructure, including dispersoids (i.e. particles). A person of ordinary skill in the art would reasonably expect the alloy of Song does not exhibit “substantial coarsening” if exposed to temperature range and time, as currently claimed, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case both composition and process (rapidly cooled), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2004/0156739) in view of Rios (US 2017/0096730)

The applied reference (Rios US2017/0096730) has common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 13, Song teaches the invention as applied above in claim 1. Song does not teach the use of fluxing and degassing prior to cooling. 
Rios teaches a cast alloy comprising aluminum, 5 – 30 wt% of rare-earth metals, and other alloying elements [Abstract]. Rios further discloses using a similar process as the claimed invention including casting and cooling [0264]. Rios further teaches that the cast alloy melt is placed through a degassing with reactive gas to purge the melt of undesirable dissolved materials follow by degassing with a nonreactive gas to remove the reactive gas present, and finally performing a fluxing on the melt with alkaline based flux to remove dissolved gases and undesirable solids [0006 – 0010].
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method as taught by Song, and included a fluxing step as well as a . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2004/0156739), as applied above in claim 1, in view of Doty (US 2005/0199318) and in further view of Gallo (“Aluminum Fluxes and Fluxing Practice”, NPL, 2008)

Regarding claim 13, Song teaches the invention as applied above in claim 1. Song does not teach the use of fluxing and degassing prior to cooling. 

Doty teaches a castable aluminum alloys that is heated and cooled [0025]. Doty teaches that the alloying elements may be added to melted charge prior to the charge being fluxed and degassed [0021]. Doty further teaches that the degassing can be done via dry argon or nitrogen (i.e. non reactive) and can also contain a halogen gas (reactive gas) to facilitate the removal of impurities [0022]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method as taught by Song, and included the steps of fluxing and degassing in order to facilitate the removal of impurities prior to casting and cooling as taught by Doty. 
Song in view of Doty does not explicitly teach the use of alkaline-based flux. 

	Gallo teaches aluminum fluxes and fluxing practice [title]. Gallo discloses many different fluxes to use [Table 1] including active fluxes that chemically react with the aluminum oxide such as cryolite that reduces (i.e. alkaline based) the aluminum oxide [pg 231, solid fluxes section]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have used an alkaline-based flux in the fluxing step taught by Song in view of . 


Claims 1 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woydt (US 2008/0219882)  

Regarding claim 1, Woydt teaches a method for producing a wear resistant aluminum alloy in which the alloy is melting, dissolving, and homogenizing, followed by casting and cooling [Abstract, 0031 – 0032]. Woydt further teaches cooling at higher rates of greater than 100 K/s, which falls within the claimed range, in order to reduce the size of the dendrites of the intermetallic phases [0040]
Woydt further teaches the presence of dendrites and intermetallic phases similar to the microstructure of the claimed invention and Song [0038, 0040]. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), “X” (3 – 10 wt%), “Y” (0 – 1.5 wt%), and “Z” (0 – 10 wt%), wherein X can be cerium (Ce) (interpreted as the at least one rare earth component), “Y” can be magnesium (Mg) (interpreted as the additional alloying elements), and “Z” can be an additive such as particles (meeting the claimed limitation of a phase comprising particles).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woydt and selected cerium as X, magnesium as Y, and additive particles as Z, as the optional elements/additives of the alloy of Woydt to achieve predictable results, given their disclosure their disclosure in Woydt. 

Regarding claim 10, Woydt in view of teaches the invention as applied above in claim 1. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), Ce (3 – 10 wt%), and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 11, Woydt in view of teaches the invention as applied above in claim 1. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), Ce (3 – 10 wt%), and Mg (0 – 1.5 wt%), and particles (0 – 10 wt%). Given that applicant discloses that all numerical values in the claims are modified by the term “about” in [0044 in as published US2018/0237893] but does not provide a special definition as to what “about” encompasses, the composition of Woydt is interpreted to meet the claimed compositional limitation of claim 11. 
Further still, for purposes of compact prosecution, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 6, 9 – 10, and 12 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. US 9,963,770 (henceforth known as US 770’) in view of Song (US 2009/0288796) 

Regarding claims 1 – 2 and 12, US 770’ claims a method of making a cast alloy comprising the steps of heating and mixing an amount of aluminum and an additional alloying element together (step a and step j) followed by mixing in a rare earth element (meeting the claimed limitation of rare earth component of claim 1 and 2) (step e) [claim 46]. The melt is then placed in a casting mold to form a casting alloy (step n) [Claim 46]. US 770’ further claims that the lath spacing (i.e. morphological feature) is 10µm or less (step n), which overlaps with the claimed range of claim 1 and 12. US 770’ claims that at least one of silicon, iron, titanium, zirconium, vanadium, copper and nickel are added (meeting the claimed limitation of “additive component”, claim 2), up to 12 weight% of magnesium is included (meeting the claimed limitation of “additional alloying element”, claim 1), and 5-30 weight% of a Ce, La, and mischmetal (meeting the claimed limitation of “rare earth component”, claim 1) . US 770’ does not explicitly teach the cooling rate of the casting step (step n).
Song teaches a similar castable high temperature aluminum alloy that uses composition design and solidification rate to enhance performance [Abstract]. Song further teaches an aluminum alloy with rare earth elements as well as minor alloy elements including nickel, silver, magnesium, strontium, manganese, tin, calcium, cobalt, and titanium [0007]. 
Song further teaches that during casting, solidification conditions are controlled to promote desirable eutectic-based microstructures [0037, 0038]. Furthermore, Song teaches dispersion of insoluble particles to strengthen the aluminum alloy [Abstract] and that the dendrite arm spacing or interparticle spacing are related to the solidification rate and that as solidification rate increases, the spacing decreases and the resulting structure and mechanical properties improve [0038]. Song further 
	It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of making a cast alloy as taught by US 770’ and used the casting cooling rate (i.e. rapid cooling) as taught by Song to achieve the small lath spacing (i.e. dominant eutectic features). The use of rapid cooling would reduce the spacing between the laths and rods (mentioned in step n) and thereby improve mechanical properties of the cast aluminum alloy. 
Regarding the overlapping ranges of lath (i.e. dominant eutectic feature) spacing taught in US 770’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. Song teaches a rapid cooling rate results in decreasing spacing between features such dendrites and particles and that decreasing spacing results in improved mechanical properties [0037, 0038]. Song explicitly teaches that die-casting may be used that has a cooling rate of approximately 5000 – 50,000⁰C/min (~83 – 833 K/s), which overlaps with the claimed range [0030]. 
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of making a cast alloy as taught by US 770’ and used the casting cooling rate (i.e. rapid cooling) as taught by Song to achieve the small lath spacing (i.e. dominant eutectic features). The use of rapid cooling would reduce the spacing between the laths and rods (mentioned in step n) and thereby improve mechanical properties of the cast aluminum alloy. 
 cooling rate for die casting taught in Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 9, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ claims the aluminum alloy comprises from about 5 to 30 wt% percent of cerium, lanthanum, and/or mischmetal [Claim 46, step n], which overlaps with the claimed range. 
Regarding the overlapping ranges of rare earth metals taught in US 770’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ teaches the presence of about 5 – 30 wt% of cerium, lanthanum, and/or mischmetal as well as the presence of magnesium up to about 12 wt% (step n) [Claim 46]. Therefore, given the significant presence of cerium and magnesium, as well as the presence of a similar microstructure and method of making (i.e. casting and rapid cooling), one of ordinary skill in the art would expect that at least one of the claimed phases would be present. 

Regarding claim 13 and 14, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ claims using degassing with a reactive gas (step b) and nonreactive gas (step f) as well as fluxing with an alkaline based flux (step g) prior to transferring the melt into a casting mold 

Regarding claim 15, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. Given the presence of a similar composition, as well as the presence of a similar microstructure and method of making (i.e. casting and rapid cooling), one of ordinary skill in the art would expect that the casting of alloy of US 770’ would not exhibit “substantial coarsening” during any subsequent heat treatment. 


Response to Arguments
Applicant's arguments filed 03/09/2021 regarding the rejection of claims 1 – 2, 4, 6, 9, 12, and 14 – 15 under 103 in view of Song (US2009/0288796) have been fully considered and are persuasive. The examine agrees that based on the preponderance of the evidence from the disclosure of Song as a whole, the weight of nonobvious outweighs obviousness in regards to nickel and copper both being present in Song. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of;
Claims 1, 9, 12, 14, and 21 under 102 in view of Kita (US 5,318,642)
Claim 6 under 103 in view of Kita (US 5,318,642)
Claims 1 – 2 and 22 under 102 in view of Kita (US 5,318,642)
Claims 1 – 2, 4, 6, 12, and 14 – 15 under 103 in view of Song (US2004/0156739) 
In further view of Rios (US 2017/0096730) for claim 13
in further view of Doty (US 2005/0199318) and in further view of Gallo (“Aluminum Fluxes and Fluxing Practice”, NPL, 2008)  for claim 13
Claims 1 and 10 – 11 under 103 in view of Woydt (US 2008/0219882)  

Applicant's arguments filed 03/09/2021 regarding the written description support for the  limitation "wherein the aluminum-based alloy composition does not comprise both copper and nickel in combination" have been fully considered but they are not persuasive. MPEP 2163.02 states “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed”. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). In this case, the invention as now claimed includes one of, or “any combination” of, the elements of magnesium, zinc, titanium, manganese, zirconium, vanadium, scandium, copper, and nickel, and except for the specific combination nickel and copper. A review of the specification does not covey or discuss with reasonable clarity to a person skilled in the art that the applicant was in possession of the invention as now claimed, at the time the invention was effectively filed. 


Applicant's amendment and arguments thereto filed 03/09/2021, regarding the rejection of claims 1 – 2 and 21 – 22 in view of Hashikura (US 6,231,808) have been fully considered and are persuasive. The examiner agrees that the method of Hashikura requires a heat treatment to obtain the morphological features.


Applicant's arguments filed 09/28/2020, regarding the non-statutory double patenting rejection over Claim 46 of U.S Patent 9,963,770 in view of Song (US2009/0288796) have been fully considered but Specifically, applicant’s arguments that there is not teaching or suggestion to modified USP 770’ with the cooling rate of Song is not found persuasive because Song favors that copper and nickel being present in the alloy of Song. 
Firstly, it is noted that USP 770’ teaches steps of melting and casting an aluminum alloy. While USP 770’ does not explicitly claim a cooling rate, it would be reasonably understood by an ordinarily skilled artisan that the casting step (step n) would necessarily have a cooling rate, given that the casting would contain the aluminum alloy in a molten state and would require cooling. Further, the aluminum alloy of USP 770’ contains 5-30% of at least one of cerium, lanthanum, and mischmetal, up to 12 wt% magnesium, up to 7 wt% zinc, and at least one additional alloying element of silicon, iron, titanium, zirconium, vanadium, copper, and nickel. [See claim 46]
Song teaches a castable aluminum alloy with a composition of rare earth element(s) as well minor alloying elements including nickel, silver, magnesium, strontium, manganese, tin, calcium, cobalt, and titanium (i.e. similar composition for cast aluminum alloys) [0007]. Song also teaches that the composition and solidification rate are used to enhance performance, and that the solidification rate can be increased to decrease the spacing between the dendritic arms and/or insoluble particles [Abstract, 0037, 0038]. Song teaches that the solidification rate is 5000 – 50,000°C/min (~83 – 833 K/s), which falls within the claimed range of claim 1. 
Therefore, both USP 770’ and Song have similar compositional structures for cast aluminum alloys and while USP 770’ does not claim a cooling rate, Song teaches that a solidification rate (which falls within claimed range) can reduce microstructure spacing and promote desirable eutectic-based microstructures to enhance performance [Abstract, 0037, 0038]. As a result, an ordinarily skilled artisan would not only have motivation to use the solidification rate range of Song, given the benefits taught by Song and no claimed cooling range in USP 770’, but would also have a reasonable expectation of success given the similarities in the composition structure of the aluminum alloys. 




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2009/0263266 – Amorphous aluminum alloy with L12 precipitates
US 6,248,453 – Aluminum alloy with particles and L12 precipitates.
US 5,578,144 – Aluminum cast alloy with mischmetal and other elements and fast cooling rate
 US 5,647,919 – High-strength, rapidly solidified aluminum alloy with additive element and intermetallic compounds
US 5,900,210 – High-strength, high-ductility aluminum alloy produced with casting
 Prakash (NPL) – The effect of Mg Addition in Al-Fe-Ce alloy, with rapid solidification techniques
Fodran (NPL) – Al – CE – Ni ternary eutectic with microstructure and rapid solidification


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                         


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731